t c summary opinion united_states tax_court kristen l powers petitioner v commissioner of internal revenue respondent docket no 7917-11s filed date jan r pierce danielle meyers student and courtney peck student for petitioner erik w nelson for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively years in issue petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 petitioner concedes that she is not entitled to deductions for vehicle expenses depreciation business use of her home and other expenses reported on schedules c profit or loss from business for the years in issue the issues remaining for decision are whether petitioner is entitled to deductions claimed on schedule a for unreimbursed employee business_expenses for vehicle unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for and and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioner failed to offer any evidence at trial in respect of deductions she claimed on schedules a itemized_deductions for certain unreimbursed employee business_expenses including parking fees tolls travel and meals and entertainment nor were those items addressed in petitioner’s posttrial brief accordingly those matters are deemed conceded see eg mcneil v commissioner tcmemo_2011_150 n aff’d 451_fedappx_622 8th cir expenses in excess of the dollar_figure and dollar_figure amounts respondent allowed for and respectively and expenses attributable to the business use of her home background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in oregon at the time the petition was filed i petitioner’s employment with centex homes petitioner was employed as a real_estate sales agent by centex homes centex throughout and the first nine months of petitioner was an at- will employee and was compensated by commissions earned on sales of centex homes petitioner earned sales commissions of dollar_figure and dollar_figure while working for centex during and respectively petitioner frequently worked seven days a week for centex she was ranked as one of centex’s top three sales agents in oregon for and as its top sales agent in the state for respondent’s allowances for vehicle expenses are apparently based on an industry standard for real_estate sales agents and equal of petitioner’s gross_income for and a petitioner’s daily activities and responsibilities petitioner resided in beaverton oregon approximately miles from centex’s main office in the city of portland portland office centex regularly assigned her to work at its residential development sites in salem gresham canby and hillsborough oregon petitioner spent most of her time at the salem and gresham developments which were approximately and miles respectively from the portland office salem and gresham are miles apart petitioner used her personal vehicle for work-related transportation it was centex’s policy not to reimburse employees for transportation or vehicle expenses petitioner routinely started her workday at the portland office where she met with the division president her sales manager and a real_estate broker to conduct day-to-day business petitioner did not have a workstation in the portland office petitioner normally would leave the portland office and drive directly to salem or gresham to work in the sales office--either a centex trailer or an office space in a model home she often found it necessary to drive between centex developments during the day to meet with clients finalize contracts escort potential buyers to home sites and attend real_estate closings petitioner would end her workday by returning to the portland office petitioner testified that she drove an average of miles daily on round trips from the portland office to the various centex developments mentioned above the record includes receipts for petitioner’s gasoline purchases for one- week periods in january and date totaling dollar_figure and dollar_figure respectively petitioner testified that the expenditures were representative of her weekly gasoline purchases for and b petitioner’s original mileage log petitioner testified that she kept a messy handwritten mileage log in her car where she recorded the miles she traveled on daily work-related trips she further testified that it was her practice to routinely transfer the mileage from her handwritten log to an electronic spreadsheet that she kept on a centex computer and flash drive petitioner recorded her daily mileage by listing the distances between the portland office and salem or gresham as the case might be and taking odometer readings to account for the miles she drove between centex developments individual home sites and business meetings during the day c petitioner’s use of her home for centex business petitioner resided in a home built by centex and she used two of the three bedrooms in the home to conduct centex business specifically one bedroom was converted to an office where she met with clients and reviewed sales contracts and the other bedroom contained large three-dimensional topographical tables that allowed potential clients to visualize individual home sites at centex’s developments petitioner testified that she lived alone during the years in issue and did not use either of the rooms in question for personal_use d termination of petitioner’s employment with centex during fall residential real_estate prices began to fall and many centex clients withdrew from contracts to purchase new homes centex responded to adverse market conditions by delaying construction of homes under contract for as many as eight months recognizing that her commissions would likewise be delayed petitioner inquired whether centex would pay her a salary in the interim when centex declined petitioner informed her sales manager that she would have to seek employment elsewhere although petitioner assumed that she would continue to work for centex for the next couple of weeks she testified that centex immediately changed the locks at the salem office and that she was unable to gain access to the centex computer and flash drive containing her mileage records petitioner was later informed that the flash drive had been broken and that the computer she had been using could not be found petitioner was self-employed as a real_estate agent for the final three months of ii petitioner’s tax returns for and petitioner timely filed federal_income_tax returns for and petitioner attached schedules a and forms 2106-ez unreimbursed employee business_expenses to her returns claiming deductions for vehicle expenses of dollar_figure and dollar_figure for and respectively as previously mentioned petitioner also attached schedules c to her returns as relevant herein petitioner claimed deductions of dollar_figure and dollar_figure for business use of her home during and respectively petitioner attached forms expenses for business use of your home indicating that she used square feet or of the total space in her home for business purposes the forms reveal that the deductions petitioner claimed were derived as a percentage of mortgage interest of dollar_figure for and a petitioner reported on forms 2106-ez that she drove big_number miles and big_number miles during and respectively and she used standard mileage rates in computing her vehicle expenses the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2006_49 sec_5 2006_2_cb_936 revproc_2007_70 sec_5 2007_2_cb_1162 established a standard mileage rate of cents per mile effective for transportation_expenses incurred on or after date the standard mileage rate for was modified midyear however by announcement 2008_2_cb_114 which increased the standard rate to cents per mile for transportation_expenses paid_or_incurred on or after date combination of mortgage interest of dollar_figure and real_estate_taxes of dollar_figure for iii tax_return preparation petitioner relied on a coworker to prepare her tax returns she provided the preparer with her records including her handwritten mileage log and relied on him to adequately prepare the returns when petitioner’s returns were selected for audit a turbotax representative assisted her petitioner testified that the representative advised her to recreate mileage logs for the years in issue using her handwritten log to provide a weekly mileage summary petitioner recreated the mileage logs as directed and apparently lost the handwritten log petitioner also claimed schedule a deductions for mortgage interest of dollar_figure and dollar_figure and real_estate_taxes of dollar_figure and dollar_figure for and respectively although respondent disallowed the deductions for business use of home petitioner reported on schedules c he allowed her schedule a deductions for mortgage interest of dollar_figure and dollar_figure for and respectively we note that the notice_of_deficiency appears to erroneously state that respondent allowed petitioner a schedule a deduction for real_estate_taxes of dollar_figure for in lieu of the dollar_figure amount she purportedly reported for that year we assume respondent intended that the adjustment would apply to petitioner’s schedule a for and the dollar_figure deduction petitioner claimed for real_estate_taxes for remains undisturbed the parties will be expected to address the matter in computations prepared pursuant to rule the mileage logs that petitioner reconstructed for and contain monthly and weekly summaries of the miles petitioner drove in connection with her work for centex the summaries include a generic description of trips taken each week eg main office agents competition driving between neighborhoods each trip was reported to have originated in beaverton and ended in gresham canby hillsboro or salem according to the summaries petitioner drove big_number miles in and big_number miles during january through date discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner has not asserted that the burden_of_proof as to any relevant factual issue should shift to respondent under sec_7491 see sec_7491 and 116_tc_438 petitioner clarified at trial that she erred in listing beaverton rather than the portland office as the point of origin for her trips and that she did not claim vehicle expenses for her daily commute to the portland office the mileage petitioner reported for consisted of big_number miles driven between january and date and big_number miles driven between july and date deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee_business_expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1 5t a temporary income_tax regs fed reg date taxpayers lacking a contemporaneous log are expected to maintain a record created as near in time as possible to the particular expenditure or business use including the elements outlined above supported by corroborative documentary_evidence that carries with it a high degree of probative value sec_1_274-5t temporary income_tax regs supra if a taxpayer’s records have been destroyed or lost due to circumstances beyond his or her control the taxpayer may substantiate expenses subject_to sec_274 by making a reasonable reconstruction of the expenditures through other credible_evidence 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to reconstruct pertinent records to the fullest extent possible see eg chong v commissioner tcmemo_2007_12 wl if no other documentation is available the court may but is not obliged to accept credible testimony of a taxpayer to substantiate a deduction see boyd v commissioner t c pincite citing watson v commissioner t c memo freeman v commissioner tcmemo_2009_213 wl i vehicle expenses petitioner elected to apply standard mileage rates and claimed deductions for vehicle expenses of dollar_figure and dollar_figure for and respectively the record includes reconstructed mileage logs that purport to show the number of miles that petitioner drove in connection with her employment with centex petitioner’s testimony at trial describing her daily activities and responsibilities during the course of her employment with centex was forthright and credible we are satisfied from her testimony and other evidence in the record that she traveled substantial but relatively routine distances daily from centex’s office in portland to various centex developments frequently salem and gresham and back we likewise are convinced that the logs that petitioner reconstructed during the examination process generally are representative of the miles that she drove for business purposes although they are inexact inasmuch as they comprise only weekly and monthly summaries under the circumstances giving appropriate weight to petitioner’s reconstructed mileage logs her testimony and the sampling of gasoline receipts in the record we conclude that she has adequately substantiated that she drove miles per day six days a week or a total of big_number and big_number miles in connection with her work for centex during and the first nine months of respectively ii business use of home a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used we conclude that petitioner drove big_number miles from january to date and big_number miles from july to date petitioner did not substantiate the miles she purportedly drove as a self-employed real_estate agent beginning date through the end of that year on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the exclusive use of the office space is for the convenience of the taxpayer’s employer sec_280a 94_tc_348 as with all other business_expenses the taxpayer must establish that the expense has been paid_or_incurred and the amount of the expense sec_6001 petitioner reported that she used of her home for business purposes and claimed deductions of dollar_figure and dollar_figure for business use of her home in and respectively these amounts represent of mortgage interest that petitioner reported on form_8829 for and a combination of mortgage interest and real_estate_taxes that petitioner reported on form_8829 for although we are convinced that petitioner otherwise was entitled to deductions for the business use of her home respondent determined in the notice_of_deficiency that petitioner was entitled to deductions for mortgage interest and real_estate_taxes only on schedule a for the years in issue petitioner did not contest the latter adjustments and she did not offer any evidence in respect of the difference between the home mortgage interest of dollar_figure she reported on form_8829 for and the dollar_figure for mortgage interest that respondent allowed under the circumstances we conclude petitioner is not entitled to include home mortgage interest and real_estate tax_payments in computing deductions for the business use of her home for or petitioner did not offer any evidence in respect of her monthly or yearly utility expenses or information related to the depreciation of her home that would allow us to estimate the amounts allowable as deductions for the business use of her home see cohan v commissioner f 2d pincite see also williams f 2d pincite accordingly we sustain respondent’s determination disallowing the deductions petitioner claimed for business use of her home to reflect the foregoing decision will be entered under rule
